Citation Nr: 0823296	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-37 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1959 to April 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim.

2. The evidence received since the final November 1992 rating 
decision is both cumulative and redundant of the evidence of 
record at the time of that decision and does not raise a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSION OF LAW

The November 1992 rating decision is final; new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  Further, for claims 
requiring new and material evidence, the veteran must be 
notified that service connection was previously denied and of 
the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in November 2004, prior to the initial 
unfavorable AOJ decision issued in March 2005.  An additional 
letter was sent in November 2006.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in November 2004 informed 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  This letter did not advise him 
that a claim for service connection for bilateral hearing 
loss had been previously denied or that the reason for that 
denial was that the veteran's right ear hearing loss 
preexisted service and was not shown to have been aggravated 
in service and that there was no current left ear hearing 
loss, as required by Kent.

Failure to provide pre-adjudicative notice of any of required 
VCAA elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Additionally, an SOC or SSOC constitute "readjudication 
decisions" that comply with all due process requirements if 
preceded by adequate VCAA notice.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, as a 
matter of law, providing the veteran with VCAA-compliant 
notice prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See id., citing 
Mayfield, 444 F.3d at 1328.  In the present case, the Board 
observes that the veteran, through his representative, has 
conceded that he has not submitted new and material evidence.  
Thus, the Board concludes that the veteran had knowledge of 
what constitutes new and material evidence and what he needed 
to submit to support the element of his claim that was 
missing at the time of the prior denial. 

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided proper notice as to disability 
ratings and effective dates.  The Board acknowledges the 
defective timing of this notice.  However, as the Board 
herein concludes that the preponderance of the evidence is 
against the veteran's new and material claim, all questions 
as to the assignment of disability ratings and effective 
dates are rendered moot.  Thus, there is no prejudice to the 
veteran in proceeding with the claim  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Therefore, the Board 
finds that the veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, private treatment records, and a June 1992 VA 
examination report were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim. 

II. Analysis

In a rating decision issued in November 1992, the RO denied 
service connection for bilateral hearing loss.  In reaching 
such decision, the RO considered the veteran's service 
treatment records, private treatment records, and a June 1992 
VA examination report.  No other medical records were 
associated with the claims file at the time of the decision.  
Finding that the veteran did not have a current left ear 
hearing loss, and that his right ear disorder preexisted 
service and was not aggravated by service, the RO denied the 
claim.

In November 1992, the veteran was advised of the decision and 
his appellate rights.  Thereafter, he filed a timely notice 
of disagreement.  An SOC was issued; however, the veteran 
failed to perfect the appeal.  The next communication from 
the veteran to VA with regard to this claim was an 
application to reopen his previously denied claim, received 
in June 2004.  Thus, the November 1992 decision is final.  38 
U.S.C.A § 7105 (West 1991) (2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1992) [(2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.

The veteran filed his claim in June 2004.  The applicable 
definition of new and material evidence is as follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)(2007).
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran's claim for service connection for bilateral 
hearing loss was denied in the November 1992 decision.  
Although the veteran had a diagnosis of hearing loss in the 
right ear, the RO found that such disorder preexisted service 
and was not aggravated in service, and that he had no hearing 
loss in the left ear to be considered a current disability.  
Since that time, the veteran has submitted only duplicate 
copies of his service treatment records, showing treatment 
for complaints of hearing loss and demonstrating that the 
veteran had scarred ear drums.  The veteran has not submitted 
any evidence showing that he has right ear hearing loss that 
was incurred in service, or the result of aggravation of a 
preexisting disability, or that demonstrates a current left 
ear hearing loss as a result of service.  Thus, the veteran 
has not, as he concedes, submitted new and material evidence. 

The Board acknowledges the veteran's argument that the RO 
incorrectly found that the presumption of soundness was 
rebutted and that the June 1992 VA examination was 
inadequate.  However, these arguments do not constitute new 
and material evidence.  As discussed, new and material 
evidence has not been submitted in this case.  Thus, the 
claim to reopen a claim of entitlement to service connection 
for bilateral hearing loss is denied.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's application to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  
Therefore, the claim must be denied.


ORDER

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.


REMAND

The veteran contends that his tinnitus is a result of in-
service acoustic trauma from a training incident in which the 
back blast from a rocket launcher hit him in the head.  Thus, 
he argues that service connection is warranted for tinnitus.  
The Board finds that a remand is required as there is 
insufficient competent medical evidence on which to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2007).

No VA examinations were provided in conjunction with the 
veteran's claims on appeal.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the present case, the veteran is competent to describe the 
nature and extent of his in-service noise exposure.  See 38 
C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Noise exposure need not be documented in service 
medical records.  Additionally, the Board notes tinnitus is 
readily observable by laypersons and that the veteran is 
competent to speak to his tinnitus symptomology.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Consequently, the 
Board determines that all three elements under McLendon have 
been met, and a VA examination to determine the existence and 
etiology of the veteran's tinnitus is warranted. 
Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the existence 
and etiology of his claimed tinnitus.  
The claims file should be made 
available for review, and the 
examination report should reflect that 
such review occurred.  Upon physical 
examination and a review of the record, 
the examiner should opine as to whether 
it is at least as likely as not (50 
percent or greater probability) that 
the veteran has tinnitus, and whether 
such disorder is at least as likely as 
not related to his military service.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the October 2005 
statement of the case.  The veteran and 
his representative should then be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


